 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00014-DAD-BAM
12                                Plaintiff,             STIPULATION AND ORDER TO CONTINUE
                                                         HEARING ON MOTION TO DISMISS
13                          v.
14   VICTOR BRAVO,
     MOISES MISAEL GARCIA DELEON,
15   ENRIQUE ARGUETA LOPEZ,
     ROBERT ZAVALA,
16   CESAR LEMUS,
     JESUS JOSE ROBLEDO,
17
                                  Defendants.
18

19
                                                STIPULATION
20
            On March 26, 2019, defendant Enrique Lopez filed a Motion to Dismiss Count Three of the
21
     Indictment, which defendants Victor Bravo, Jesus Robledo, Robert Zavala Jr., and Cesar Lemus have all
22
     joined. The hearing on the Motion to Dismiss is currently set for April 22, 2019. Counsel for the
23
     government is unavailable on that date, and therefore the parties hereby stipulate to continue the hearing
24
     to May 6, 2019, at 10:00 a.m.
25
            IT IS SO STIPULATED.
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: April 2, 2019                        MCGREGOR W. SCOTT
 1                                               United States Attorney
 2
                                                 /s/ ROSS PEARSON
 3                                               ROSS PEARSON
                                                 Assistant United States Attorney
 4

 5
     Dated: April 2, 2019                        /s/ ERIC V. KERSTEN
 6                                               ERIC V. KERSTEN
                                                 Counsel for Defendant
 7                                               Victor Bravo
                                                 (Authorized by email on April 2, 2019)
 8
     Dated: April 3, 2019                        /s/ DANIEL L. HARRALSON
 9                                               DANIEL L. HARRALSON
                                                 Counsel for Defendant
10                                               Moises Misael Garcia DeLeon
                                                 (Authorized by email on April 3, 2019)
11
     Dated: April 3, 2019                        /s/ W. SCOTT QUINLAN
12                                               W. SCOTT QUINLAN
                                                 Counsel for Defendant
13                                               Enrique Argueta Lopez
                                                 (Authorized by email on April 3, 2019)
14
     Dated: April 2, 2019                        /s/ JOHN F. GARLAND
15                                               JOHN F. GARLAND
                                                 Counsel for Defendant
16                                               Robert Zavala
                                                 (Authorized by email on April 2, 2019)
17
     Dated: April 3, 2019                        /s/ PETER M. JONES
18                                               Peter M. Jones
                                                 Counsel for Defendant
19                                               Cesar Lemus
                                                 (Authorized by email on April 3, 2019)
20
     Dated: April 3, 2019                        /s/ DALE A. BLICKENSTAFF
21                                               Dale A. Blickenstaff
                                                 Counsel for Defendant
22                                               Jesus Jose Robledo
                                                 (Authorized by email on April 3, 2019)
23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                                                ORDER

 2        The Motion to Dismiss currently set for April 22, 2019 is hereby vacated and continued to

 3 Monday, May 6, 2019 at 10:00am.

 4 IT IS SO ORDERED.

 5
       Dated:   April 3, 2019
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME           3
30   PERIODS UNDER SPEEDY TRIAL ACT
